Citation Nr: 0704185	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  04-37 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left hip condition 
(claimed as a left leg condition).  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1984 to 
December 1984.  The appellant served in the Air National 
Guard of Mississippi from March 1984 through January 1998.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

The Board notes that the appellant was initially scheduled 
for a hearing before a veterans law judge, but failed to 
report for the hearing.  


FINDING OF FACT

The veteran does not currently have a diagnosed left hip 
disability.  


CONCLUSION OF LAW

A left hip condition was not incurred in active service, 
active duty for training or inactive duty for training.  
38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veteran's Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim.  This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See 38 C.F.R. § 3.159 (2005).  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
is issued by the agency of original jurisdiction.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

While in the present appeal, the appellant was provided with 
notice of what type of information and evidence was needed to 
substantiate his claim for service connection, he was not 
provided with the notice of the type of evidence necessary to 
establish a disability rating or an effective date for the 
disability on appeal until March 2006.  Despite the untimely 
notice provided to the appellant concerning these elements, 
the Board finds no prejudice to the appellant in proceeding 
with the issuance of the final decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for service connection.  
Thus, any question as to the appropriate disability rating or 
effective date to be assigned is rendered moot.

In the instant case, prior to the August 2003 adverse 
decision, the RO did not adequately informed the appellant of 
the evidence and information (1) necessary to substantiate 
the claim; (2) that VA would seek to provide; and (3) that 
the appellant was expected to provide.  However, in March 
2004, the RO adequately informed the appellant of the 
evidence and information (1) necessary to substantiate the 
claim; (2) that VA would seek to provide; and (3) that the 
appellant was expected to provide.  The letter also 
essentially told the veteran to submit any information or 
evidence in his possession.  The RO additionally requested 
that the appellant identify any relevant records and/or 
additional supporting information or evidence, and submit 
authorizations to the RO so that the RO could obtain the 
records or other evidence on his behalf.  The RO subsequently 
sent notice letters in February, May, and July of 2005 
informing the appellant of this information.  In light of the 
foregoing, the Board finds that the VA's duty to notify has 
been fully satisfied with respect to the claim.

The Board further notes that the appellant's service medical 
record, VA outpatient reports, and private medical records 
have been obtained.  The appellant was also provided with a 
VA examination of the left hip.  Additionally, the 
appellant's wife submitted numerous statements regarding his 
condition.  The appellant has not identified any further 
evidence with respect to his claim, and the Board is 
similarly unaware of any such evidence.  

The Board is satisfied that the originating agency properly 
processed the claim after providing the required notice and 
assistance, and that any procedural errors in the development 
and consideration of the claims by the originating agency 
were insignificant and non-prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the claim.


Legal Criteria

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303.  

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

In the context of reserve component service, the term "active 
military, naval or air service" includes any period of active 
duty for training in which the individual was disabled from a 
disease or injury and any period of inactive duty training 
during which the individual was disabled from an injury, if 
that injury was incurred or aggravated in the line of duty.  
38 U.S.C.A. § 101(24).  Active duty for training (ACDUTRA) is 
defined as full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 U.S.C.A. § 101(22).  
Inactive duty for training (INACDUTRA) is defined as other 
than full-time duty performed by the Reserves.  38 U.S.C.A. § 
101(23).


History and Analysis

The appellant contends that his current left hip pain is the 
result of a fall that occurred during service.  

The veteran's reserve medical reports are on file.  A report 
of medical history physical examination upon entrance into 
reserve service, both dated March 1984 did not note any 
complaints of joint pain or abnormalities of the lower 
extremities.  A report of medical history and periodic 
examination dated January 1988 similarly did not note any 
complaints of joint pain or abnormalities of the lower 
extremities.  A Mildenhall rescue run sheet, dated June 1989 
showed complaints of sharp pain in the left hip and rear 
pelvic area after falling in the bathroom.  The appellant 
also complained of limited strength in the leg and inability 
to support his weight.  An x-ray performed in June 1989 
revealed no acute injury of the left hip.  There are no 
further complaints of, or treatment for, left hip pain in the 
service medical records.  Subsequent reports of medical 
history and periodic examinations, dated January 1992 and 
January 1997, did not note any complaints of joint pain or 
abnormalities of the lower extremities. 

VA medical records, dated October 2000 through December 2000 
did not note any complaints of any left hip pain, or a 
diagnosis of any left hip injury.  

Private medical records are silent as to any complaints or 
diagnosis of a left hip condition.  Hospital records from 
Mississippi Baptist Medical Center show extremities to be 
without cyanosis, clubbing, or edema.  Medical records from 
University Hospitals and Clinics, dated October 2000, May 
2003, and June 2003, indicated that the appellant denied any 
musculoskeletal problems, and showed a normal musculoskeletal 
structure upon examination.  A medical record dated June 
2002, from the Central Mississippi Medical Center noted 
normal extremities with no cyanosis, clubbing or edema, and 
full range of motion.  A May 2004 hospital report from St. 
Dominic-Jackson Memorial Hospital noted multiple body aches.  
Examination of the lower extremities revealed normal range of 
motion, nontender, and no pedal edema.  

The veteran was afforded a VA examination of his left hip in 
April 2005.  The appellant reported developing pain in the 
left buttock during the summer of 2004, but denied any recent 
trauma to the area.  He reported that the pain was initially 
intermittent but had become constant.  The pain did not 
radiate, but occasionally the entire left lower extremity 
felt numb.  The appellant stated that he did not use a cane 
or a crutch and did not take any medication for his pain.  
Physical examination revealed full range of motion with some 
discomfort in the left buttock at the extremes of motion, 
except for rotation, which was painless.  There was 
tenderness in the center of the left buttock.  Straight leg 
raising caused pain at 60 degrees on the left, and was 
painless to 90 degrees on the right.  Trendelenburg sign was 
negative.  Neurological examination revealed that deep tendon 
reflexes were active and equal in the knees and ankles, 
bilaterally.  There was no motor weakness or sensory loss in 
either lower extremity.  X-rays revealed no fracture, 
dislocation, narrowing of the articular cartilage, or loose 
bodies.  The examiner concluded there was no objective 
evidence of organic pathology in the left hip to explain his 
pain.  The examiner further opined any problem that might 
have developed in the summer of 2004 could not be related to 
the contusion received during service in 1989, unless it had 
required treatment during the intervening interval.  

The appellant's wife also submitted statements asserting that 
the appellant's current hip pain was related to his fall 
while in the reserves.  However, as a lay person, the veteran 
lacks the capacity to provide evidence that requires 
specialized knowledge, skill, experience, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  If the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).

Irrespective of whether the veteran injured his hip during a 
period of active duty training, inactive duty training or 
during a period of active military service, the record fails 
to show objective evidence of a current left hip disability.  
The VA examiner concluded there was no objective evidence of 
organic pathology in the left hip to explain his pain.  Pain 
alone without a diagnosed or identifiable underlying malady 
or condition does not in and of itself constitute disability 
for which service connection may be granted.  Sanchez- 
Benitez v. West, 13 Vet. App. 282, 285 (1999) (appeal 
dismissed in part, and vacated and remanded in part, sub 
nom). Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).  In the absence of a chronic pathological process 
associated with the veteran's left hip, there is no 
reasonable basis to establish service connection.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992). 

Moreover, even if the veteran sustained an injury to the left 
hip during a period of active duty training, inactive duty 
training or during a period of active military service, the 
evidence tends to suggest that there is no relationship 
between such injury and the veteran's current complaints.  In 
2005, the VA examiner stated that he did not believe that the 
appellant's left hip pain, beginning in 2004, was related to 
his left hip contusion in service.  

In the absence of a current diagnosis of a left hip 
disability, the Board must find that service connection for a 
left hip condition is not warranted.  There is not an 
approximate balance of positive and negative evidence 
regarding the merits of the appellant's claims that would 
give rise to a reasonable doubt in favor 


of the appellant.  Consequently, the benefit of the doubt 
rule is not applicable and the claim must be denied.  See 
38 U.S.C.A. § 5170(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990). 


ORDER

Service connection for a left hip condition (claimed as a 
left leg condition), is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


